726 N.W.2d 43 (2007)
Gwendolyn S. NAVARRO, Plaintiff-Appellee, and
Blue Cross and Blue Shield of Michigan, Intervening Plaintiff-Appellee,
v.
Saib ISTERABADI, M.D., Defendant-Appellant.
Docket No. 132184, COA No. 256654.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the June 13, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.